Stephens, J.
1. This being a suit to recover an alleged balance due by the defendant on the agreed purchase-price of a half interest in a stock of goods which the plaintiff had sold to the defendant and which belonged to a partnership of which the plaintiff was a member, and there being evidence to authorize the inference that the plaintiff, through her authorized agent, had directed the defendant to pay the debts of the partnership and credit the payments on the purchase-price, and that the defendant, after becoming a member of the partnership in lieu of the plaintiff, either directly or by such new partnership, paid to the creditors of the old partnership more than the plaintiff’s interest in that partnership’s debts, the court erred in directing a verdict for the plaintiff in the full amount sued for.
*431Decided October 4, 1929.
Rehearing denied October 5, 1929.
M. E. Blachshear, J. 8. Adams, for plaintiff in error.
G. G. Crockett, contra.
2. The petition set out a cause of action, and the demurrer was properly overruled. Judgment reversed.

Jenkins, P. J., and Bell, J., coneur.